Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/766057.  Claims 10-20 are currently pending in this application.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 10-12, 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JTEKT (JP 2012 102857 A).

Regarding Claim 10, JTEKT teaches A slide rail for a V-belt pulley drive, comprising: an outer guide (22) arranged for guiding an outside of an axially extending V-belt (4); and an inner guide (21) arranged for guiding an inside of the axially extending V-belt (4), wherein the outer guide (22) or the inner guide (21) comprises: a first guide part (23) comprising a first hook and a contact face; and a second guide part (24) comprising a first hook receiver (41) and a support face, wherein the first guide part (23) and the second guide part (24) are connectable via the first hook and retained by a clip-tooth connection, acting in an axial direction, between the contact face and the support face.

Regarding Claim 11, JTEKT teaches wherein the second guide part (24) comprises a second hook (43) and the first guide part (23) comprises a second hook receiver (open area near 33).

Regarding Claim 12, JTEKT teaches comprising: an elastically deformable clip (43) formed on a one of the support face or the contact face; and at least one tooth formed on the other one of the support face or the contact face, wherein the elastically deformable clip (43) and the at least one tooth create a form-fit clip-tooth connection against the axial direction (Figs. 3, 4).

Regarding Claim 14, JTEKT teaches wherein the contact face extends in the axial direction (Figs. 3, 4).

Regarding Claim 15, JTEKT teaches wherein the first hook receiver (41) is limited by a stop that prevents deformation of the first hook, thereby preventing separation of the clip-tooth connection (Figs. 3, 4).

Regarding Claim 16, JTEKT teaches wherein the first guide part (23) and the second guide part (24) each comprise a single hook and a single receiver (Figs. 3, 4).

Regarding Claim 17, JTEKT teaches wherein: the outer guide includes the first guide part (23) and the second guide part (24) connected by the first hook and the first hook receiver and a second hook (43) and a second hook receiver (32); and the inner guide includes a third guide part (23) and a fourth guide part (24) connected by a third hook and a third receiver, and a fourth hook (43) and a fourth receiver (32).

Regarding Claim 18, JTEKT teaches A V-belt pulley drive comprising: a first pulley sheave pair (2) arranged on a first shaft; a second pulley sheave pair (3) arranged on a second shaft; and the axially extending V-belt (4) for transmitting torque between the first pulley sheave pair (2) and the second pulley sheave pair (3), displaceable on the first pulley sheave pair or the second pulley sheave pair in a radial direction between an inner position and an outer position, and comprising an inside facing the first shaft and the second shaft and an outside of opposite orientation; and the slide rail of claim 10 arranged to guide the axially extending V-belt (4)(Fig. 1).

Regarding Claim 19, JTEKT teaches wherein the axially extending V-belt (4) comprises a belt or chain.

Regarding Claim 20, JTEKT teaches A motor vehicle comprising the V-belt pulley drive of claim 18 (Description para. 1).



Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the at least one tooth comprises a plurality of teeth arranged successively in the axial direction with the other element in Claim 13.



Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654